           Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 1 of 11



 1   Andrew P. Holland/Bar No. 224737
     aholland@thoits.com
 2   Misasha S. Graham/Bar No. 237187
     mgraham@thoits.com
 3   J. Drei Munar/Bar No. 320820
     jmunar@thoits.com
 4   THOITS LAW
     A Professional Corporation
 5   400 Main Street, Suite 250
     Los Altos, California 94022
 6   Telephone: (650) 327-4200
     Facsimile: (650) 325-5572
 7
     Attorneys for Plaintiff
 8   Quality Products, Inc.

 9
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12

13
      QUALITY PRODUCTS, INC., a                        No.
14    California corporation,
                                                        COMPLAINT FOR:
15                   Plaintiff,
                                                        (1) FEDERAL TRADEMARK
16    v.                                                    INFRINGEMENT;
                                                        (2) FALSE DESIGNATION OF ORIGIN
17    SOHNA FOODS, INC., a California                       AND UNFAIR COMPETITION;
      corporation; INDERVIR KAUR, an                        AND
18    individual; SUKHNINDER SINGH, an                  (3) STATE AND COMMON LAW
      individual; and DOES 1 through 10,                    UNFAIR COMPETITION
19    inclusive,
20                  Defendants.                               JURY TRIAL DEMANDED
                                                                    [FRCP 38]
21

22

23           Plaintiff Quality Products, Inc. (“Plaintiff” or “Quality Products”) hereby files this

24   Complaint against Sohna Foods, Inc. (“Sohna Foods”), Indervir Kaur (“Kaur”) and Sukhninder

25   Singh (“Singh”) and alleges as follows:

26   ///




      177312.003/1209044v1                         1
                                               COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 2 of 11



 1                                  THE NATURE OF THE ACTION

 2             1.   This action by Quality Products against Sohna Foods, Kaur and Singh (collectively

 3   referred to as “Defendants”) is for federal trademark infringement, unfair competition in violation

 4   of the Federal Lanham Act, and common law trademark infringement because of Defendants

 5   commercial use and exploitation of names confusingly similar to federal trademarks owned by

 6   Quality Products. Quality Products hereby seeks: (1) all damages arising from Defendants’

 7   infringement of Quality Products trademarks; (2) injunctive relief against Defendants for their

 8   unauthorized and improper use and commercial exploitation of any trademark confusingly similar

 9   to Quality Products’ trademarks; and (3) past and present infringement and reimbursement of
10   Quality Products’ attorney’s fees and costs for having to bring this suit to enforce its trademark

11   rights.

12                                            THE PARTIES

13             2.   Plaintiff Quality Products is a California corporation with its principal place of

14   business in San Jose, California.

15             3.   On information and belief, defendant Sohna Foods is a California corporation with

16   its principal place of business located at 5679 La Ribera Street, Suite B, Livermore, California

17   94550, and which advertises, promotes, distributes, and offers for sale Indian ethnic dairy, other

18   food, and non-food products.

19             4.   On information and belief, defendant Singh is an individual residing in California
20   and is the CEO, central figure and/or representative of Sohna Foods, as well as its registered

21   agent. In this capacity, Singh authorized, directed, approved, controlled, ratified, participated

22   in, instigated and/or was otherwise a moving, active, central and/or conscious force or figure

23   behind the unlawful activity alleged herein.

24             5.   On information and belief, defendant Kaur is an individual residing in California

25   and is one of the owners of Sohna Foods. In that role, Kaur authorized, directed, approved,

26   controlled, ratified, participated in, instigated and/or was otherwise a key force or figure behind



      177312.003/1209044v1                          2
                                                COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 3 of 11



 1   the unlawful activity alleged herein, especially with regard to selling the infringing products.

 2          6.      Quality Products is unaware of the true names and capacities of defendants sued

 3   herein as Does 1 through 10, inclusive, and therefore sues these defendants by such fictitious

 4   names. Quality Products will amend the complaint to allege their true names and capacities when

 5   ascertained. Quality Products is informed and believes and, based upon such information and

 6   belief, alleges that each of the fictitiously named defendants is legally responsible in some manner

 7   for the occurrences herein alleged, and that Quality Products’ losses as herein alleged were

 8   proximately caused by such wrongful acts and omissions.

 9          7.      On information and belief, at all relevant times herein mentioned, each of the
10   Defendants were the agent, employee, associate and/or partner of each of the remaining

11   Defendants. Any action by one of the Defendants was within the course and scope of the agency

12   relationship between the Defendants        and was with the permission, ratification, and/or

13   authorization of each of the other Defendants

14                                            JURISDICTION

15          8.      The Court has jurisdiction over Quality Products’ claims for Federal Trademark

16   Infringement and False Designation of Origin under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331

17   and 1338(a). This Court has subject matter jurisdiction over the claims for unfair competition

18   asserted in the action pursuant to 28 U.S.C. § 1338(b).

19          9.      The Court has supplemental jurisdiction over the claims against Defendants that
20   arise under the statutory and common law of the state of California pursuant to 28 U.S.C.

21   § 1367(a) because the state law claims are so related to the federal claims that they form part of

22   the same controversy and derive from a common nucleus of operative facts.

23                                                VENUE

24          10.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because

25   Defendants have committed the acts complained of in the United States and in this District, have

26   caused damage to Quality Products in the United States and in this District and are subject to



      177312.003/1209044v1                          3
                                                COMPLAINT
         Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 4 of 11



 1   personal jurisdiction in this District as a result. Furthermore, Quality Products and Defendants

 2   reside in this District.

 3           11.     On information and belief, Defendants conduct business in interstate commerce in

 4   the United States and/or, conduct business or purposefully direct their business to California and

 5   this District through their distributing infringing products to multiple retailers in this District and

 6   throughout the state; that the claims alleged herein arise from Defendants’ acts or omissions in

 7   the United States and in or purposefully directed to California and this District; and that

 8   Defendants’ acts or omissions have damaged Quality Products and its property in the United

 9   States and in this District.
10                                         FACTUAL BACKGROUND

11                                      Quality Products’ VERKA Marks

12           12.     Quality Products manufacturers and distributes authentic, natural & healthy dairy

13   and food related products to serve the Indian and Middle Eastern markets.

14           13.     Quality Products is the owner of the VERKA, VERKA DAHI and VERKA

15   PANEER trademarks and the following U.S. Federal Registrations (collectively the “VERKA

16   Marks”):

17                   (a)        No. 4,438,391 for the VERKA mark in IC 029 and 030.

18                   (b)        No. 3,135,724 for the VERKA mark in IC 029. This registration is

19                              incontestable.
20                   (c)        No. 2,810,753 for VERKA PANEER in IC 029. This registration is

21                              incontestable.

22                   (d)        No. 2,899,544 for the VERKA DAHI mark in IC 29. This registration is

23                              incontestable.

24           14.     Quality Products has used its VERKA and VERKA PANEER marks since at least

25   2002 and its VERKA DAHI mark since at least 2003. Selected printouts regarding these

26   registrations from the Patent and Trademark Office database are attached as Exhibit A.



      177312.003/1209044v1                            4
                                                  COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 5 of 11



 1          15.    Quality Products has sold hundreds of thousands of dollars’ worth of products

 2   under the VERKA Marks and has expended a great deal of time and effort and resources in the

 3   promotion and advertisement of its products sold and offered for sale under the VERKA Marks.

 4          16.    Quality Products has not licensed or otherwise consented to the use of the VERKA

 5   Marks or any confusingly similar trademarks by Defendants. The only existing license that

 6   Quality Products has with regard to the Verka Marks exists between Quality Products and Verka

 7   USA, Inc., which has the same ownership structure as Quality Products.

 8          17.    As a result of Quality Products’ long and continuous use of the VERKA Marks in

 9   connection with dairy and food related products, and as a result of Quality Products’ advertising,
10   promotion, and sale of its products under its VERKA Marks, the consuming public has come to

11   recognize the VERKA Marks as identifying Quality Products when used in connection with high

12   quality Middle Eastern dairy and food related products. Quality Products derives substantial

13   goodwill and value from this recognition, association, and identification by the consuming public.

14          18.    On information and belief, at some point in the fall of 2018, Sohna Foods began

15   marketing, selling and distributing food-related products labeled with confusingly similar

16   VERKA trademarks (the “Infringing Products”) in the state of California. An example of the

17   Infringing Products is attached as Exhibit B.

18          19.    Notwithstanding Plaintiff’s attempts to protect its intellectual property rights by

19   notifying Sohna Foods that it must cease and desist from promoting and selling Infringing
20   Products, Sohna Foods has ignored Plaintiff’s repeated requests and continued to sell Infringing

21   Products throughout the state of California.

22                       Defendant Sohna Foods’ Wrongful and Infringing Conduct
23          20.    On information and belief, rather than pulling the Infringing Products from their

24   shelves and ceasing further distribution, Sohna Foods continued to market for sale and sell the

25   Infringing Products.

26          21.    In November of 2018, upon discovering that Sohna Foods was selling the



      177312.003/1209044v1                         5
                                               COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 6 of 11



 1   Infringing Products, counsel for Quality Products sent several letters to both Kaur and Singh

 2   requesting that they immediately cease and desist from all further sales of the Infringing Products.

 3   True and correct copies of this correspondence are attached as Exhibit C to this Complaint.

 4          22.     After several letters were sent, Kaur spoke with the CEO of Quality Products, as

 5   well as counsel for Quality Products and represented that Sohna Foods had never and would never

 6   sell any of the Infringing Products.

 7          23.     Upon information and belief, notwithstanding Sohna Foods’ representation, Sohna

 8   Foods continues to sell the Infringing Products.

 9          24.     Upon information and belief, Sohna Foods advertises and markets its goods to
10   companies, retailers, and distributors in California. Sohna Foods targets the same consumers

11   that purchase Quality Products’ products and uses the VERKA Marks to sell the Infringing

12   Products through the same channels of trade as Quality Products sells its products under the

13   VERKA Marks.

14          25.     Upon information and belief, in committing these unlawful acts Sohna Foods,

15   under the direction of and with authorization from Singh and Kaur, have, inter alia, willfully and

16   in bad faith: (i) infringed Quality Products’ rights in its VERKA Marks; (ii) misled the public

17   into associating the food-related products distributed by Sohna Foods with Quality Products; (iii)

18   on or in connection with its goods, used in commerce false designations of origin, false or

19   misleading descriptions of fact, and/or false or misleading representations of fact; and (iv) harmed
20   Quality Products’ goodwill and business reputation. Unless enjoined, Defendants will continue

21   to cause such irreparable harm to Quality Products.

22                               FIRST CLAIM FOR RELIEF
                  (Infringement of Federally Registered Trademarks, 15 U.S.C. § 1114(1))
23                    Against Sohna Foods, Singh, Kaur and Does 1 through 10)
24          26.     Quality Products realleges and incorporates by reference each and every allegation

25   contained in each of the above paragraphs as if fully set forth herein.

26          27.     Defendants, without Quality Products’ consent, have used trademarks confusingly



     177312.003/1209044v1                           6
                                                COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 7 of 11



 1   similar to the Verka Marks in commerce on or in connection with the sale, offering for sale,

 2   distribution, promotion and/or advertising of their goods and/or services, and such use is likely

 3   to cause confusion, or to cause mistake or to deceive.

 4             28.     Upon information and belief, Defendants’ acts have been committed willfully and

 5   with knowledge of Quality Products’ exclusive rights in the Verka Marks, as well as with bad

 6   faith and the intent to cause confusion, or to cause mistake and/or to deceive.

 7             29.     As a result of Defendants’ trademark infringement, Quality Products has suffered

 8   and will continue to suffer substantial and irreparable injury, loss and damage to its rights in and

 9   to the Verka Marks, and the goodwill associated therewith, for which it has no adequate remedy
10   at law.

11             30.     As a result of the acts of Defendants, Quality Products has suffered and will

12   continue to suffer losses, including loss of business opportunities, and, if not permanently

13   enjoined, Defendants will have unfairly derived and will continue to unfairly derive income,

14   profits and business opportunities as a result of their acts and infringement.

15             31.     As the acts alleged herein constitute infringement of the Verka Mark under 15

16   U.S.C. § 1114, and as Quality Products has no adequate remedy at law, Quality Products is

17   entitled to injunctive relief as well as monetary damages and other remedies provided by 15

18   U.S.C. §§ 1116, 1117 and 1118, including Defendants’ profits, treble damages, reasonable

19   attorneys’ fees, costs and prejudgment interest.
20             WHEREFORE, Quality Products prays for judgment as set forth below.

21                                  SECOND CLAIM FOR RELIEF
                     (Unfair Competition/Trademark Infringement, 15 U.S.C. § 1125 (a)(1)(A))
22                       Against Sohna Foods, Singh, Kaur and Does 1 through 10)
23             32.     Quality Products realleges and incorporates by reference each and every allegation

24   contained in each of the above paragraphs as if fully set forth herein.

25             33.     Defendants, without authorization, on or in connection with their goods and

26   services, used in commerce the Infringing VERKA Mark that is confusingly similar to the



     177312.003/1209044v1                             7
                                                  COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 8 of 11



 1   VERKA Marks and that constitutes false designation of origin, false or misleading representation

 2   of fact and/or unfair competition and is likely to cause confusion, or to cause mistake or to

 3   deceive as to the affiliation, connection or association of Sohna Foods with Quality Products

 4   and/or as to the origin, sponsorship, affiliation or approval of Sohna Food’s goods or services or

 5   commercial activities.

 6          34.     Upon information and belief, Defendants’ acts have been committed willfully and

 7   with knowledge of Quality Products’ exclusive common law rights and goodwill in the VERKA

 8   Marks as well as bad faith and the intent to cause confusion, or to cause mistake, and/or to

 9   deceive.
10          35.     Defendants’ conduct alleged herein infringes Quality Products’ common law

11   trademark rights, and constitutes common law trademark infringement of Quality Products’

12   proprietary rights, as well as false designation of origin, false or misleading representation of

13   fact and/or unfair competition.

14          36.     Quality Products has suffered, and, if Defendants are not enjoined from their

15   wrongful acts of trademark infringement, false designation of origin, false or misleading

16   representation of fact and/or unfair competition as described herein, Quality Products will

17   continue to suffer great and irreparable injury, loss and damage to its right in and to the VERKA

18   Marks and the goodwill associated therewith, for which it has no adequate remedy at law.

19          37.     Due to the acts of Defendants, Quality Products has suffered and will continue to
20   suffer losses, including loss of business opportunities, and, if not permanently enjoined,

21   Defendants will have unfairly derived and will continue to unfairly derive income, profits and

22   business opportunities as a result of their acts of infringement.

23          38.     As the acts alleged herein violate Section 43(a) of the Lanham Act, 15 U.S.C.

24   § 1125(a), and as Quality Products has no adequate remedy at law, Quality Products is entitled

25   to injunctive relief as well as monetary damages and other remedies provided by 15 U.S.C. §§

26   1116, 1117, and 1118, including Defendants’ profits, treble damages, reasonable attorneys’ fees,



     177312.003/1209044v1                           8
                                                COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 9 of 11



 1   costs and prejudgment interest.

 2                               THIRD CLAIM FOR RELIEF
                    (Common Law Trademark Infringement, 15 U.S.C. § 1125 (a)(1)(A))
 3                    Against Sohna Foods, Singh, Kaur and Does 1 through 10)
 4          39.    Quality Products realleges and incorporates by reference each and every allegation

 5   contained in each of the above paragraphs as if fully set forth herein.

 6          40.    Upon information and belief, Defendants’ acts have caused or are likely to cause

 7   confusion regarding the source of Sohna Food’s products, in that purchasers will be likely to

 8   associate, or have such products associated with, as originating with, or approved by Quality

 9   Products, all to the detriment of Quality Products.
10          41.    Upon information and belief, Defendants willfully intended to trade on the

11   reputation of the VERKA Marks and to cause confusion as to the source of Sohna Foods’

12   products.

13          42.    Defendants’ wrongful acts have caused and will continue to cause great and

14   irreparable injury and damage to Quality Products and to the goodwill in the VERKA Marks,

15   which injury and damage cannot be quantified, and unless this Court restrains Defendants from

16   further commission of said acts, Quality Products will continue to suffer substantial irreparable

17   injury for which it has no adequate remedy at law.

18          43.    As a result of Defendants’ wrongful acts, Quality Products has suffered and will

19   continue to suffer loss of income, profits and valuable business opportunities, and, if not
20   permanently enjoined, Defendants will have unfairly derived and will continue to unfairly derive

21   income, profits and business opportunities as a result of its wrongful acts.

22          44.    As the acts alleged herein constitute a willful violation of California state common

23   law, Quality Products is entitled to injunctive relief as well as monetary damages and other

24   remedies, including Defendants’ profits, treble damages, reasonable attorneys’ fees, costs and

25   prejudgment interest.

26   ///



     177312.003/1209044v1                           9
                                                COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 10 of 11



 1                                          PRAYER FOR RELIEF

 2          Quality Products respectfully requests the following relief:

 3          1.      That the Court rule as follows:

 4                  a.       That Sohna Foods’ distribution of the Infringing Products infringe Quality

 5                  Products VERKA Marks;

 6                  b.       That Sohna Foods’ distribution of the Infringing Products constitutes unfair

 7                  competition;

 8                  c.       That Defendants be permanently enjoined, along with their servants,

 9                  employees, successors, licensees, transferees, representatives and/or assignees,
10                  and any persons in active concert or participation with them, from using,

11                  displaying, advertising, selling, distributing and promoting, including on or in

12                  connection with any products, services, promotional items, signage, domain names

13                  or website, the Infringing VERKA Mark, the Verka Mark and/or any mark

14                  containing the word “Verka” or that is otherwise confusingly similar to the Verka

15                  Mark;

16           2.     That Defendants, pursuant to U.S.C. § 1118, be ordered to deliver up for

17   destruction all labels, signs, prints, packaging and other materials in the possession of Defendants

18   bearing the Infringing VERKA Marks and/or any mark containing the word “Verka” or that is

19   otherwise confusingly similar to the VERKA Marks;
20          3.      That Quality Products be awarded damages in the amount that Quality Products

21   has been harmed by Defendants’ infringement and unfair business practices, in an amount to be

22   proven at trial;

23          4.      That Defendants be ordered to provide an accounting and disgorgement of their

24   profits from their infringing and unfair business activity;

25          5.      That Defendants have willfully and deliberately committed acts of trademark

26   infringement against Quality Products;



      177312.003/1209044v1                           10
                                                 COMPLAINT
        Case 3:19-cv-00184-VC Document 1 Filed 01/10/19 Page 11 of 11



 1          6.     As to all trademark and unfair competition claims, that Quality Products be

 2   awarded damages, including Defendants’ profits and all actual damages trebled, reasonable

 3   attorney’s fees, costs and prejudgment interest; and

 4          7.     That Quality Products be granted such other further relief as the Court may deem

 5   just and proper.

 6
     Dated: January 10, 2019
 7

 8
                                                                   THOITS LAW
 9                                                     Attorneys for Plaintiff Quality Products,
                                                                         Inc.
10

11                                                    /s/ Andrew P. Holland
                                                      Andrew P. Holland/ CA Bar No. 224737
12                                                    Misasha S. Graham/ CA Bar No. 237187
                                                      J. Drei Munar/ CA Bar No. 320820
13                                                    A Professional Corporation
                                                      400 Main Street, Suite 250
14                                                    Los Altos, California 94022
                                                      Telephone: (650) 327-4200
15                                                    Facsimile: (650) 325-5572
                                                      Email:      aholland@thoits.com
16                                                                mgraham@thoits.com
                                                                  jmunar@thoits.com
17

18

19
20

21

22

23

24

25

26



      177312.003/1209044v1                         11
                                               COMPLAINT
